Citation Nr: 0611404	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  99-23 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia



THE ISSUES

1.  Entitlement to increased disability ratings for service-
connected residuals of fracture of the left femoral neck, 
status-post total hip replacement, evaluated as 30 percent 
disabling.

2.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

3.  Entitlement to dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code.

4.  Entitlement to special monthly compensation (SMC), based 
on the need for the regular aid and attendance of another 
person (A&A) or housebound status.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1977 to October 
1977, and from September 1978 to December 1978.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from decisions of the RO in 
February 1998 and in April 1998.  The February 1998 decision 
increased the rating for residuals of fracture of the left 
femoral neck from 10 to 30 percent; and the rating for 
hypertension from non-compensable to 10 percent.  The April 
1998 decision assigned a 100 percent rating for total left 
hip replacement, effective from December 2, 1997 to January 
31, 1999, restored the 30 percent rating for the hip 
disability effective February 1, 1999; denied entitlement to 
dependents' educational assistance under 38 U.S.C.A., Chapter 
35; and denied entitlement to SMC based on the need for A&A 
or housebound status.

The veteran failed to appear for a hearing before a Veterans 
Law Judge at the RO in June 2003.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative when further action, on their part, is 
required.



REMAND

The Board's October 2003 remand instructed that the veteran 
be afforded examinations to determine the current severity of 
his hypertension and of his left hip disability, and to 
determine his eligibility for SMC based on the need for A&A 
or on account of being housebound.
  
On July 20, 2005, the AMC asked a VA Medical Center (MC) to 
schedule the requested examinations.  In a letter mailed 
sometime after the AMC's request, the VAMC advised the 
veteran that examinations were scheduled for July 28, 2005.  
The veteran did not report for these examinations.  

It appears that the veteran may not have received timely 
notification of each of the examinations first scheduled for 
July 28, 2005, for which he failed to appear.  In a report of 
contact with the veteran dated August 5, 2005, it was noted 
that he had "missed" the examinations, and would like to be 
rescheduled.  At best the veteran would have had less than 
one week's notice of the scheduled examinations, and was 
possibly not advised until after the date they were 
scheduled.  In this regard, the only date on the notice 
letters is August 1, 2005 (although it is unclear whether 
this is the date the letter was sent).

In November 2005, the veteran submitted a completed VA Form 
21-4142, identifying and authorizing the release of 
additional medical treatment records.  VA has a duty to seek 
those records, but has not yet done so. 38 C.F.R. § 3.159(c) 
(2005).

Accordingly, each of the matters is hereby REMANDED, for the 
following actions:

1.  The AMC or RO should seek to obtain 
all pertinent medical treatment records 
identified by the veteran in the signed 
authorization for release of medical 
records submitted in November 2005. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of residuals of fracture 
of the left femoral neck, status-post 
total hip replacement.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.  

The examiner should report the ranges of 
motion of the left hip in degrees and in 
all planes.  

The examiner should determine whether the 
hip disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves. These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination, and 
should express an opinion as to the 
severity of these symptoms.

3.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the current severity of the service-
connected hypertension.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.  All appropriate tests 
and studies should be performed.  If 
appropriate, METs should be noted.

The examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected 
hypertension from those of other 
cardiovascular conditions-to include 
disability manifested by sinus 
tachycardia with premature ventricular 
contraction.  However, if it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the findings are with respect to the 
veteran's overall cardiovascular 
impairment. 

4.  The veteran should be afforded a VA 
aid and attendance/housebound examination 
to determine whether his service-
connected disabilities render him 
housebound or unable to independently 
perform the daily functions of self-care 
on a regular basis.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.  

The examiner should comment on whether 
the veteran's service-connected 
disabilities prevent him from protecting 
himself from the hazards incident to his 
environment, keeping himself clean and 
presentable, feeding himself due to loss 
of coordination of the upper extremities 
or extreme weakness, attending to the 
wants of nature, or render him bedridden, 
or otherwise require the regular aid and 
attendance by another person.

5.  If the veteran fails to report for 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the examination(s) sent to the veteran 
by the pertinent VA medical facility.  
The veteran is advised that failure 
without good cause to report for a 
scheduled examination could result in the 
denial of his claims.

6.  After completing the requested 
actions, and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims.

7.  If the benefits sought on appeal 
remain denied, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC) that includes citation to all 
additional legal authority considered-to 
include the revised applicable criteria 
for hypertension and heart diseases-
before returning the claims file to the 
Board, if otherwise in order.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

